6 So.3d 79 (2009)
Justin FOUST, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2931.
District Court of Appeal of Florida, First District.
March 4, 2009.
Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for Appellant.
Bill McCollum, Attorney General, Christine A. Guard, Giselle Lylen and Donna A. Gerace, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. C.E.C. v. State, 884 So.2d 421 (Fla. 1st DCA 2004); Kilmartin v. State, 848 So.2d 1222 (Fla. 1st DCA 2003).
DAVIS, BENTON, and PADOVANO, JJ., concur.